Exhibit 10.1

 

January 29, 2010

 

Steven C. Oldham

President and Chief Executive Officer

SureWest Communications

200 Vernon Street

Roseville, CA 95678

Fax:  (916) 786-1800

 

Re:

Amendments

 

Dear Steven:

 

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of September 19, 2008 (as the same has been amended, modified, supplemented,
extended or restated from time to time, the “Credit Agreement”), among SureWest
Communications (“Borrower”), CoBank, ACB (individually, “CoBank” and, as
Administrative Agent, “Administrative Agent”), in its capacity as Administrative
Agent, Lead Arranger, Issuing Lender, Swingline Lender and a Lender, and such
other Lenders as from time to time may become a party to the Credit Agreement,
providing for a Term Loan A Commitment in the initial principal amount of
$120,000,000, a Term Loan B Commitment in the initial principal amount of
$30,000,000, a Revolving Loan Commitment in the initial principal amount of
$57,500,000 and a Swingline Commitment in the initial principal amount of
$2,500,000.  Capitalized terms used and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

Amendments

 

As of the Effective Date:

 

1.             Subsection 1.6(A)(2) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

(2)           Revolving Loan Commitment.  CoBank’s share of the Revolving Loan
Commitment shall be permanently reduced in the amount of $5,000,000 on
December 31, 2010.  The Revolving Loan Commitment shall be terminated in full on
the Revolving Loan Expiration Date and any outstanding principal balance of the
Revolving Loans not sooner due and payable will become due and payable on such
date.

 

2.             The definition of “Revolving Loan Commitment” in Subsection 10.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

“Revolving Loan Commitment” means $57,500,000, as such amount is reduced from
time to time as provided in this Agreement.

 

--------------------------------------------------------------------------------


 

Acknowledgement

 

Borrower and those Lenders signatory hereto hereby acknowledge and agree that
after giving effect to this letter agreement, the Revolving Notes dated as of
the date hereof made by Borrower in favor of each of CoBank and Union Bank,
N.A., (“Union Bank”), respectively, the Assignment and Assumption dated as of
the date hereof (the “Union Bank Assignment”) between CoBank and Union Bank and
the transactions contemplated hereby and thereby, CoBank’s commitment to make
Revolving Loans will be $47,500,000 and Union Bank’s commitment to make
Revolving Loans will be $10,000,000.

 

Conditions Precedent to Effectiveness

 

This letter agreement and the amendments contained herein shall be effective
(the “Effective Date”) upon the satisfaction of each of the following conditions
precedent, as determined by Administrative Agent and Lenders in their sole
discretion:

 

1.             Administrative Agent shall have received an execution counterpart
of this letter agreement signed by Borrower and by Requisite Lenders.

 

2.             Borrower shall have executed and delivered (i) a Revolving Note
in favor of Union Bank, N.A., and (ii) a second amended and restated Revolving
Note in favor of CoBank.

 

3.             Administrative Agent shall have received a processing and
recordation fee of $3,500 with respect to the Union Bank Assignment.

 

4.             The representations and warranties of Borrower contained in the
Credit Agreement and the other Loan Documents shall be true and correct as of
the Effective Date with the same effect as though made on such Effective Date
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty shall be true and correct as of such specified date).

 

5.             No Default or Event of Default shall have occurred and be
continuing as of the Effective Date.

 

6.             Payment by Borrower of all costs associated with the negotiation,
execution, enforcement and administration of this letter agreement and the other
documents executed in connection herewith, including, without limitation, all
reasonable outside attorneys’ fees and expenses incurred by Administrative
Agent.

 

General

 

The terms and provisions of the Loan Documents are hereby ratified and confirmed
and shall continue in full force and effect.  By agreeing to this letter
agreement

 

2

--------------------------------------------------------------------------------


 

as acknowledged below, Borrower hereby represents, certifies and warrants to
Administrative Agent and each Lender that (i) all information which has been
made available to Administrative Agent and each Lender by Borrower or any of its
representatives in connection with the amendments contemplated hereby is
complete and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading; and (ii) (a) each of the
representations and warranties of Borrower contained in any Loan Document is
true and correct as of the Effective Date of this letter agreement with the same
effect as though made on such Effective Date (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such specified date), and (b) no event has occurred and is
continuing that would constitute a Default or Event of Default.  Borrower hereby
expressly acknowledges and agrees that nothing in this letter agreement shall
(i) constitute a novation of any of the Loan Documents, (ii) cure or waive or be
deemed to cure or waive any Default or Event of Default that exists as of the
date hereof, or any additional or future Default or Event of Default, whether
known or unknown, now or hereafter existing, or (iii) operate as a waiver of any
of the rights and remedies of Lenders under any of the Loan Documents or at law
or in equity.  The amendments contained herein shall not constitute a course of
dealing between Borrower and Lenders.  Borrower hereby reconfirms its obligation
to reimburse Administrative Agent and each Lender for all costs associated with
the negotiation, execution, enforcement and administration of this letter
agreement and the Loan Documents, including, without limitation, all reasonable
outside attorneys’ fees and expenses incurred by Administrative Agent.  This
letter agreement shall be governed by, construed and enforced in accordance with
all provisions of the Credit Agreement, including, without limitation, the
governing law provisions thereof, and may be executed in multiple counterparts.

 

3

--------------------------------------------------------------------------------


 

Please evidence your acknowledgment of and agreement to the foregoing by
executing this letter agreement in the place indicated below.

 

 

Sincerely,

 

 

 

 

 

 

 

COBANK, ACB, as Administrative Agent and a Lender

Commitment to make Revolving

 

 

Loans: $47,500,000

 

 

 

By:

/s/ TED KOERNER

Pro Rata Share of the Revolving

 

Name:   Ted Koerner

Loan Commitment:

 

Title:     Managing Director

82.608695652%

 

 

 

 

 

Commitment to make Swingline

 

 

Loans: $2,500,000

 

 

 

 

 

Pro Rata Share of the Swingling

 

 

Loan Commitment: 100.00%

 

 

 

 

 

Commitment to make the Term

 

 

Loan A: $120,000,000

 

 

 

 

 

Pro Rata Share of the Term Loan A

 

 

Commitment: 100.00%

 

 

 

 

 

Commitment to make the Term

 

 

Loan B: $15,000,000

 

 

 

 

 

Pro Rata Share of the Term Loan

 

 

B. Commitment: 50.00%

 

 

 

[Signatures continued on following pages]

 

4

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

Commitment to make Revolving

UNION BANK, N.A., as a Lender

Loans: $10,000,000

 

 

 

 

 

Pro Rata Share of the Revolving

By:

 /s/ RICHARD VAIN

Loan Commitment:

 

Name:  Richard Vian

17.391304348%

 

Title: Vice President

 

 

 

Commitment to make Swingline

 

 

Loans: $0

 

 

 

 

 

Pro Rata Share of the Swingling

 

 

Loan Commitment: 0%

 

 

 

 

 

Commitment to make the Term

 

 

Loan A: $0

 

 

 

 

 

Pro Rata Share of the Term Loan A

 

 

Commitment: 0%

 

 

 

 

 

Commitment to make the Term

 

 

Loan B: $15,000,000

 

 

 

 

 

Pro Rata Share of the Term Loan

 

 

B. Commitment: 50.00%

 

 

 

[Signatures continued on following pages]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

Acknowledged and Agreed to:

 

 

 

 

SUREWEST COMMUNICATIONS

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ STEVEN C. OLDHAM

 

 

Steven C. Oldham

 

 

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------